       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 1 of 14



   Robert S. Arns, State Bar No. 65071
 1 rsa@arnslaw.com

 2 Jonathan E. Davis, State Bar No. 191346
   jed@arnslaw.com
 3 Kevin M. Osborne, State Bar No. 261367
   kmo@arnslaw.com
 4 Julie C. Erickson, State Bar No. 293111
   jce@arnslaw.com
 5
   Shounak S. Dharap, State Bar No. 311557
 6 ssd@arnslaw.com
   THE ARNS LAW FIRM
 7 515 Folsom Street, 3rd Floor
   San Francisco, CA 94105
 8 Tel: (415) 495-7800
   Fax: (415) 495-7888
 9

10 Attorneys for Plaintiffs

11                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12                                  OAKLAND DIVISION
13 CHARLOTTE HORNE, WILBERT HORNE,              Case No. 4:18-cv-07181-DMR
14 JAMES GEHRKE, RUTH GEHRKE,                   [Case Assigned to the Hon. Magistrate Donna
   BARBARA ZOELLNER, and CHARLES T.
                                                M. Ryu, Courtroom 4 –3rd Floor, Oakland]
15 WALTER, JR., Individually and on Behalf of
   All Other Similarly Situated Persons,        CLASS ACTION COMPLAINT FOR
16                                              DAMAGES [F.R.C.P. 23]
                   Plaintiffs,
17                                              DEMAND FOR JURY TRIAL
18 vs.
19 ENVIRONMENTAL CHEMICAL
   CORPORATION, dba ECC REMEDIATION
20 SERVICES; TETRA TECH, INC.; and Does 1       Complaint Filed: 08/23/2018
   through 100, inclusive,
21

22                  Defendants.

23

24

25

26
27

28

                        FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 2 of 14




 1          Plaintiffs CHARLOTTE HORNE, WILBERT HORNE, JAMES GEHRKE, RUTH

 2 GEHRKE, BARBARA ZOELLNER, and CHARLES T. WALTER, JR., on behalf of themselves

 3 and all others similarly situated, (collectively “Plaintiffs”) bring this action against Defendants

 4 TETRA TECH, INC. (“Tetra Tech”); ENVIRONMENTAL CHEMICAL CORPORATION, dba

 5 ECC REMEDIATION SERVICES (“ECC”); and Does 1 through 100 (collectively “Defendants”),

 6 and allege, upon information and belief, except as to their own actions, the investigation of their

 7 counsel, and the facts that are a matter of public record, as follows:

 8          1.      As alleged herein, Plaintiffs are property owners and residents of the areas of

 9 Northern California affected by the wildfires of October 2017. Plaintiffs suffered harm to real

10 property and misappropriation of personal property by Defendants, who were responsible for

11 excavating contaminated soil from areas affected by the fires. This included the loss of personal

12 property, damage to real property, and annoyance and discomfort.

13          2.      During the course of Defendants’ debris removal, Defendants improperly removed

14 excessive amounts of soil, structures, vegetation, or other land or materials, all of which were

15 unaffected and uncontaminated by the wildfires.

16          3.      Defendant ECC and Defendant Tetra Tech removed excessive amounts of soil in

17 order to increase the total weight of material removed from Plaintiffs properties, for which the

18 United States government paid between $200 and $300 per ton.
19          4.      Plaintiffs seek actual or compensatory damages, restitution, equitable relief, costs

20 and expenses of litigation, including attorneys’ fees, and all additional and further relief that may be

21 available and that the Court may deem appropriate and just under all of the circumstances,

22 individually and on behalf of a proposed class defined below (“the Class”).

23                                    JURISDICTION AND VENUE

24          5.      This class action is brought pursuant to Rule 23 of the Federal Rules of Civil

25 Procedure and seeks to remedy Defendants’ violations of state law, including the UCL, and common

26 law torts, arising from and related to Defendants’ wrongful excavation and removal of
27 uncontaminated or untested soil from Plaintiffs’ properties.

28
                                                        1
                   CLASS ACTION COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 3 of 14




 1          6.      This action was removed to federal court on federal question grounds. This Court

 2 has original jurisdiction over this action pursuant to 28 U.S.C. § 1331.

 3          7.      This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

 4 Plaintiffs’ California UCL and common law claims because the claims originate from a common

 5 nucleus of operative fact.

 6          8.      Venue is proper in this Court pursuant to 28 U.S.C. 1391(b) because, inter alia,

 7 Defendant ECC resides in this judicial district and both Defendants are residents of California, and

 8 because a substantial portion of the acts and omissions giving rise to Plaintiffs’ claims occurred in

 9 this judicial district.

10                                              PARTIES

11          Plaintiffs

12          9.      Plaintiff CHARLOTTE HORNE is a resident of the State of California. During the

13 class period, CHARLOTTE HORNE owned real property in Napa County on which Defendants

14 performed cleanup services relating to the Northern California Fires. During the cleanup,

15 Defendants removed excessive amounts of soil, structures, vegetation, or other land or materials

16 from Plaintiff CHARLOTTE HORNE’S property, resulting in damage to real property, loss of

17 personal property, and annoyance and discomfort.

18          10.     Plaintiff WILBERT HORNE is a resident of the State of California. During the class
19 period, WILBERT HORNE owned real property in Napa County on which Defendants performed

20 cleanup services relating to the Northern California Fires. During the cleanup, Defendants removed

21 excessive amounts of soil, structures, vegetation, or other land or materials from Plaintiff WILBERT

22 HORNE’S property, resulting in damage to real property, loss of personal property, and annoyance

23 and discomfort.

24          11.     Plaintiff JAMES GEHRKE is a resident of the State of California. During the class

25 period, JAMES GEHRKE owned real property in Napa County on which Defendants performed

26 cleanup services relating to the Northern California Fires. During the cleanup, Defendants removed
27 excessive amounts of soil, structures, vegetation, or other land or materials from Plaintiff JAMES

28
                                                      2
                             FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 4 of 14




 1 GEHRKE’S property, resulting in damage to real property, loss of personal property, and annoyance

 2 and discomfort.

 3          12.    Plaintiff RUTH GEHRKE is a resident of the State of California. During the class

 4 period, RUTH GEHRKE owned real property in Napa County on which Defendants performed

 5 cleanup services relating to the Northern California Fires. During the cleanup, Defendants removed

 6 excessive amounts of soil, structures, vegetation, or other land or materials from Plaintiff RUTH

 7 GEHRKE’s property, resulting in damage to real property, loss of personal property, and annoyance

 8 and discomfort.

 9          13.    Plaintiff BARBARA ZOELLNER is a resident of the State of California. During the

10 class period, BARBARA ZOELLNER owned real property in Napa County on which Defendants

11 performed cleanup services relating to the Northern California Fires. During the cleanup,

12 Defendants removed excessive amounts of soil, structures, vegetation, or other land or materials

13 from Plaintiff BARBARA ZOELLNER’s property, resulting in damage to real property, loss of

14 personal property, and annoyance and discomfort.

15          14.    Plaintiff CHARLES T. WALTER, JR. is a resident of the State of California. During

16 the class period, CHARLES T. WALTER, JR. owned real property in Napa County on which

17 Defendants performed cleanup services relating to the Northern California Fires. During the

18 cleanup, Defendants removed excessive amounts of soil, structures, vegetation, or other land or
19 materials from Plaintiff CHARLES T. WALTER, JR.’s property, resulting in damage to real

20 property, loss of personal property, and annoyance and discomfort.

21          Contractor Defendants

22          15.    Plaintiffs are informed and believe that Defendant ECC and DOES 1 through 10

23 contracted with the United States Army Corps of Engineers to enter onto private properties affected

24 by the Northern California Wildfires to demolish structures and objects damaged by fire, excavate

25 contaminated soil, clear land, and remove or haul debris.

26          16.    Defendant ECC is a Kentucky corporation with its principal place of business located
27 at 1240 Bayshore Highway in Burlingame, California and maintains substantial ongoing business

28 operations throughout California, including Napa County. ECC is in the business of debris removal
                                                     3
                        FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 5 of 14




 1 and disaster related general contracting. ECC was responsible for hiring subcontractors to complete

 2 the work in which it was engaged under the contract with the Army Corps of Engineers.

 3          17.    The true names and capacities, whether individual, corporate, associate, or otherwise,

 4 of other Contractor Defendants designated herein as Does 1 through 10, inclusive, are presently

 5 unknown to Plaintiffs and thus sued by such fictitious names. On information and belief, each of the

 6 Defendants designated herein as “Doe” is legally responsible for the events and actions alleged

 7 herein, and proximately caused or contributed to the injuries and damages as hereinafter described.

 8 Plaintiffs will seek leave to amend this complaint, in order to show the true names and capacities of

 9 such parties, when the same has been ascertained.

10          Monitor Defendants

11          18.    Plaintiffs are informed and believe that Defendant Contractor Defendants contracted

12 Defendant Tetra Tech and DOES 11 through 20 to monitor, supervise, inspect, and direct the work

13 of ECC and other subcontractor Defendants.

14          19.    Defendant Tetra Tech is a California corporation with its principal place of business

15 located at 3475 East Foothill Boulevard in Pasadena, California and maintains substantial ongoing

16 business operations in California, including in Napa County. Tetra Tech is in the business of

17 consulting, engineering, program management, and construction management.

18          20.    The true names and capacities, whether individual, corporate, associate, or otherwise,
19 of other Monitor Defendants designated herein as Does 11 through 20, inclusive, are presently

20 unknown to Plaintiffs and thus sued by such fictitious names. On information and belief, each of the

21 Defendants designated herein as “Doe” is legally responsible for the events and actions alleged

22 herein, and proximately caused or contributed to the injuries and damages as hereinafter described.

23 Plaintiffs will seek leave to amend this complaint, in order to show the true names and capacities of

24 such parties, when the same has been ascertained.

25          Excavation Defendants

26          21.    Plaintiffs are informed and believe that Contractor Defendants contracted DOES 21
27 through 30, inclusive (hereinafter collectively referred to as “Excavation Defendants”) to enter onto

28
                                                      4
                         FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 6 of 14




 1 private properties affected by the Northern California Wildfires and demolish structures and objects

 2 damaged by fire, excavate surface terrain, clear land, and remove or haul debris.

 3          22.    The true names and capacities, whether individual, corporate, associate, or otherwise,

 4 of other Excavation Defendants designated herein as Does 21 through 50, inclusive, are presently

 5 unknown to Plaintiffs and thus sued by such fictitious names. On information and belief, each of the

 6 Defendants designated herein as “Doe” is legally responsible for the events and actions alleged

 7 herein, and proximately caused or contributed to the injuries and damages as hereinafter described.

 8 Plaintiffs will seek leave to amend this complaint, in order to show the true names and capacities of

 9 such parties, when the same has been ascertained.

10          Unknown Defendants

11          23.    The true names and capacities, whether individual, corporate, associate, or otherwise,

12 of the Defendants designated herein as Does 51 through 100, inclusive, are presently unknown to

13 Plaintiffs and thus sued by such fictitious names. On information and belief, each of the Defendants

14 designated herein as “Doe” is legally responsible for the events and actions alleged herein, and

15 proximately caused or contributed to the injuries and damages as hereinafter described. Plaintiffs

16 will seek leave to amend this complaint, in order to show the true names and capacities of such

17 parties, when the same has been ascertained.

18          24.    On information and belief, at all times herein mentioned, each Defendant was the
19 agent, partner, joint venturer, representative, or employee of the remaining Defendants, and was

20 acting within the course and scope of such agency, partnership, joint venture, or employment.

21 Furthermore, in engaging in the conduct described below, the Defendants were all acting with the

22 express or implied knowledge, consent, authorization, approval, or ratification of their co-

23 Defendants.

24                                 CLASS ACTION ALLEGATIONS

25          25.    Plaintiffs bring this action as a class action pursuant to Federal Rules of Civil

26 Procedure, Rule 23, on behalf of themselves and the following Class:
27                 All owners of real property in Sonoma, Lake, Mendocino, and Napa
                   Counties on whose land Excavation Defendants performed cleanup
28                 work in relation to wildfire damage from October 2017 to the present.

                                                      5
                         FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 7 of 14



                   Excluded from this Class are Defendants and the Judge to whom this
 1                 case is assigned.
 2 Plaintiffs reserve the right to amend this Class definition if discovery or further investigation

 3 demonstrates that the Class should be expanded or otherwise modified.

 4         26.     Numerosity of the Class. The members of the Class are so numerous that joinder of

 5 all members would be impracticable. The precise number of members of the Class and their

 6 addresses are presently unknown to Plaintiffs, but is presumed to be in excess of 25. The precise

 7 number of persons in the Class and their identities and addresses may be ascertained from

 8 Defendants’ records. If deemed necessary by the Court, members of the Class may be notified of

 9 the pendency of this action by mail, supplemented by published notice.

10         27.     Existence of Predominance of Common Questions of Fact and Law. There are

11 questions of law and fact common to the members of the Class that predominate over any questions

12 affecting only individual members, including:

13         a.      Whether Defendants trespassed onto Plaintiffs’ real property, thereby causing

14                 damage to land;

15         b.      Whether Defendants interfered with the possessory rights of Plaintiffs’ personal

16                 property,

17         c.      Whether Defendants’ conduct violated Business and Professions Code §§ 17200, et

18                 seq.;
19         d.      Whether Defendants’ conduct otherwise violated California law;

20         e.      Whether Defendants are jointly or severally liable or otherwise legally responsible

21                 for violations alleged herein under an agency or other theory; and

22         f.      Whether, as a result of Defendants’ misconduct, Plaintiffs are entitled to damages,

23                 restitution, equitable relief or other damages and relief, and, if so, the amount and

24                 nature of such relief.

25         28.     Typicality. Plaintiffs’ claims are typical of the claims of the members of the Class.

26 Plaintiffs have no interests antagonistic to those of the Class and are not subject to any unique
27 defenses.

28
                                                      6
                           FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 8 of 14




 1          29.     Adequacy. Plaintiffs will fairly and adequately protect the interests of all members

 2 of the Class and have retained attorneys experienced in class action and complex litigation.

 3          30.     Superiority. A class action is superior to all other available methods for the fair and

 4 efficient adjudication of this controversy for, inter alia, the following reasons:

 5          a.      It is economically impractical for members of the Class to prosecute individual

 6                  actions;

 7          b.      The Class is readily definable;

 8          c.      Prosecution as a class action will eliminate the possibility of repetitious litigation;

 9                  and

10          d.      A class action will enable claims to be handled in an orderly and expeditious manner,

11                  will save time and expense, and will ensure uniformity of decisions.

12          31.     Plaintiffs do not anticipate any difficulty in the management of this litigation.

13                                     FACTUAL ALLEGATIONS

14                                          The North Bay Fires

15          32.     In October 2017, a series of wildfires ignited and spread across Northern California,

16 causing extensive damage throughout Sonoma, Napa, Mendocino, Solano, Lake, Butte, Calaveras,

17 Nevada, and Yuba Counties. These fires claimed the lives of 43 individuals, injured others, burned

18 over 245,000 acres, and destroyed over 14,700 homes.
19          33.     On October 10,, 2017, the President of the United States declared the Northern

20 California Wildfires a major disaster and ordered federal aid to supplement recovery efforts in areas

21 affected by the wildfires. The Federal Emergency Management Agency (“FEMA”) was responsible

22 for coordinating these efforts.

23                             North Bay Fire Cleanup and Debris Removal

24          34.     Under the auspices of FEMA, the Army Corps of Engineers oversaw and coordinated

25 contractors’ recovery efforts following the North Bay Fires (“the Cleanup Project”).

26          35.     Around October 2017, the Army Corps of Engineers contracted with Defendant ECC

27 to manage the Cleanup Project.

28
                                                        7
                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 9 of 14




 1          36.     Specifically, ECC was responsible for performing initial site reconnaissance and

 2 individual site assessments; monitoring air quality and preventing storm water pollution;

 3 segregating ash, metals, and concrete for transport to appropriate disposal or recycling facilities;

 4 finishing surfaces and removing topsoil; removing trees; and testing soil for contamination.

 5          37.     ECC hired a number of subcontractors to perform the cleanup work and contracted

 6 Defendant Tetra Tech to monitor and direct portions of the work.

 7                                    Excessive Excavation & Removal

 8          38.     The Army Corps of Engineers contract required the removal of 3 to 6 inches of

 9 contaminated soil from the surface of Plaintiffs’ properties.

10          39.     Defendants were then required to sample and analyze the remaining soil surface for

11 additional contamination.

12          40.     If the contamination levels were higher than the California Human Health Screening

13 Levels set by the Office of Health Hazard Assessment (https://oehha.ca.gov/chhsltable), Defendants

14 were required to re-sample and remove small layers of soil (1.5 to 3 inches at a time) until the

15 remaining soil met the safety threshold.

16          41.     Upon information and belief, Plaintiffs allege that Defendants routinely removed

17 excessive amounts of soil, up to six (6) feet in depth, far more than was necessary to dispose of

18 contaminants, without performing sampling to determine whether the soil was contaminated.
19          42.     The Army Corps of Engineers contract allowed the removal of trees on private

20 property only when the trees prohibited the debris removal crews from performing their work or if

21 the trees posed a threat to the debris removal crews.

22          43.     Upon information and belief, Plaintiffs allege that Defendants routinely removed

23 trees that did not fit the criteria for removal.

24          44.     The Army Corps of Engineers compensated ECC between $200 and $300 per ton of

25 debris, including excavated soil and cut down trees, and transported to a disposal site.

26          45.     Defendant ECC similarly compensated its subcontractors for excavation based on
27 the weight of the debris, including excavated soil and cut down trees, removed.

28
                                                      8
                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
      Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 10 of 14




 1          46.     Because Defendants’ compensation for excavation was based on the weight of the

 2 soil removed, Defendants were incentivized to over-excavate with no consideration for

 3 contamination levels in order to increase the weight of their loads, and consequently, their profit.

 4          47.     As a result, Plaintiffs and Class Members incurred and will continue to incur

 5 significant costs to backfill trenches left by Defendants’ excessive excavation.

 6          48.     Similarly, Plaintiffs and Class Members incurred and will continue to incur

 7 significant loss associated with the unnecessary removal of trees from their properties.

 8                               FIRST CAUSE OF ACTION
                         UNLAWFUL, FRADULENT BUSINESS PRACTICES
 9                            (Bus. & Prof. Code §§ 17200, et seq.)
10          49.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth

11 fully herein.

12          50.     Business & Professions Code §§ 17200 et seq. prohibits acts of “unfair competition,”

13 which is defined by Business & Professions Code § 17200 as including “any unlawful, unfair or

14 fraudulent business act or practice.” Defendants’ conduct, as described above, constitutes unlawful,

15 unfair, or fraudulent business acts and practices.

16          51.     Defendants have violated and continue to violate Business & Professions Code §

17 17200’s prohibition against engaging in “unlawful” business acts or practices by, inter alia:

18          a.      Committing trespass, as set forth below;

19          b.      Committing conversion, as set for the below; and

20          c.      Committing trespass to chattels, as set for the below.

21          52.     Defendants’ conduct does not benefit competition. Indeed, the injury to Plaintiffs as

22 a result of Defendants’ conduct is substantial and far greater than any alleged countervailing benefit.

23          53.     Plaintiffs could not have reasonably avoided the injury each of them suffered.

24          54.     The gravity of the consequences of Defendants’ conduct as described above

25 outweighs any justification, motive or reason therefore, is immoral, unethical, oppressive,

26 unscrupulous, and is contrary to the public welfare since it transgresses civil statutes of the State of
27 California designed to protect citizens from harm to their properties.

28
                                                        9
                         FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 11 of 14




 1          55.      At all relevant times, Defendants exceeded their right of entry onto Plaintiffs’

 2 properties.

 3          56.      Plaintiffs have suffered injury in fact and lost money or property as a result of

 4 Defendants’ unlawful business acts and practices through the wrongful taking of excessive soil from

 5 Plaintiffs’ properties.

 6          57.      By and through its unlawful business practices and acts described herein, Defendants

 7 have obtained valuable property from Plaintiffs and have deprived Plaintiffs of valuable property,

 8 all to their detriment.

 9          58.      As a result of Defendants’ violations of the Business and Professions Code § 17200,

10 Plaintiffs seek an order of this Court enjoining Defendants’ continued violations. Plaintiffs also seek

11 an order for restitution, disgorgement, and all other relief allowed under the UCL, including interest

12 and attorneys’ fees pursuant to, inter alia, Cal. Code of Civ. Proc. § 1021.5.

13                                     SECOND CAUSE OF ACTION
                                             TRESPASS
14
            59.      Plaintiffs reallege and incorporate the above allegations by reference as if set forth
15
     fully herein.
16
            60.      Plaintiffs owned the subject properties.
17
            61.      Plaintiffs permitted Defendants to enter onto the subject properties for the purpose
18
     of removing debris, ash, and contaminated soil as outlined by Defendants’ contract with the Army
19
     Corps of Engineers. Defendants were not permitted to excavate uncontaminated or untested soil
20
     deeper than 6 inches or trees that posed no obstacle to access or hazard to worker safety.
21
            62.      Defendants entered onto Plaintiffs’ property and intentionally or negligently
22
     removed uncontaminated or untested soil deeper than 6 inches or trees that posed no obstacle to
23
     access or hazard to worker safety.
24
            63.      Plaintiffs did not give Defendants permission to enter onto their property to remove
25
     uncontaminated or untested soil or trees that posed no obstacle to access or hazard to worker safety
26
     and Defendants exceeded their permission to enter the property.
27

28
                                                       10
                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
       Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 12 of 14




 1          64.      As a direct, proximate, and foreseeable result of Defendants’ unauthorized

 2 excavation of uncontaminated or untested soil or trees that posed no obstacle to access or hazard to

 3 worker safety, Plaintiffs suffered injury to their land and peaceful enjoyment of their property,

 4 including the cost to backfill the removed soil.

 5          65.      By the conduct described herein, Defendants have infringed upon Plaintiffs’ property

 6 rights and caused injury to real property, annoyance, and discomfort. Plaintiffs seek an award of

 7 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

 8                                      THIRD CAUSE OF ACTION
                                             CONVERSION
 9
            66.      Plaintiffs reallege and incorporate the above allegations by reference as if set forth
10
     fully herein.
11
            67.      Plaintiffs owned the soil and trees upon their real property. Once said soil or trees
12
     were excavated or severed from the ground, they were transformed into personal property.
13
            68.      Defendants substantially interfered with Plaintiffs’ soil or trees by knowingly or
14
     intentionally taking possession of them and removing them from Plaintiffs’ land.
15
            69.      Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
16
     Defendants’ contract with the Army Corps of Engineers. Defendants were not permitted to excavate
17
     uncontaminated or untested soil deeper than 6 inches or trees that posed no obstacle to access or
18
     hazard to worker safety.
19
            70.      Defendants knowingly or intentionally removed uncontaminated or untested soil
20
     deeper than 6 inches or trees that posed no obstacle to access or hazard to worker safety.
21
            71.      Plaintiffs did not give Defendants permission to remove uncontaminated or untested
22
     soil or trees that posed no obstacle to access or hazard to worker safety.
23
            72.      As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees
24
     from their properties.
25
            73.      Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.
26
27

28
                                                        11
                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
        Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 13 of 14




 1          74.      By the conduct described herein, Defendants have interfered with Plaintiffs’

 2 possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of

 3 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

 4 //

 5                                    FOURTH CAUSE OF ACTION
                                       TRESPASS TO CHATTELS
 6
            75.      Plaintiffs reallege and incorporate the above allegations by reference as if set forth
 7
     fully herein.
 8
            76.      Plaintiffs owned the soil and trees upon their real property. Once said soil and trees
 9
     were excavated or severed from the ground, they were transformed into personal property.
10
            77.      Defendants intentionally interfered with Plaintiffs’ possession of soil and trees by
11
     knowingly or intentionally taking possession of them and removing them from Plaintiffs’ land.
12
            78.      Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
13
     Defendants’ contract with the Army Corps of Engineers. Defendants were not permitted to excavate
14
     uncontaminated or untested soil deeper than 6 inches or trees that posed no obstacle to access or
15
     hazard to worker safety.
16
            79.      Defendants knowingly or intentionally removed uncontaminated or untested soil
17
     deeper than 6 inches or trees that posed no obstacle to access or hazard to worker safety.
18
            80.      Plaintiff did not give Defendants permission to remove uncontaminated or untested
19
     soil or trees that posed no obstacle to access or hazard to worker safety.
20
            81.      As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees
21
     from their properties.
22
            82.      Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.
23
            83.      By the conduct described herein, Defendants have interfered with Plaintiffs’
24
     possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of
25
     restitution, disgorgement, injunctive relief, and all other relief allowed under California law.
26
27

28
                                                        12
                          FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 4:18-cv-07181-DMR Document 17 Filed 01/30/19 Page 14 of 14




 1                                     PRAYER FOR RELIEF

 2       WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

 3       A.     An order certifying this case as a class action and appointing Plaintiffs

 4              CHARLOTTE HORNE, WILBERT HORNE, JAMES GEHRKE, RUTH GEHRKE,

 5              BARBARA ZOELLNER, and CHARLES T. WALTER, JR. as class representatives

 6              and their counsel the Arns Law Firm to represent the Class;

 7       B.     For actual and compensatory damages according to proof pursuant to the Civil Code,

 8              common law, and all other applicable laws and regulations;

 9       C.     For liquidated damages to the extent permitted by law;

10       D.     For an order enjoining Defendants from continuing to engage in the conduct

11              described herein;

12       E.     For restitution and disgorgement to the extent permitted by applicable law;

13       F.     For civil and statutory penalties available under applicable law;

14       G.     For pre-judgment and post-judgment interest;

15       H.     For an award of attorneys’ fees, costs and expenses as authorized by applicable law;

16              and

17       I.     For such other and further relief as this Court may deem just and proper.

18                                         JURY DEMAND

19       Plaintiffs demand a trial by jury on all causes of action so triable.

20

21                                                       _____/S/ Kevin. M Osborne______
                                                         ROBERT S. ARNS
22                                                       JONATHAN E. DAVIS
                                                         KEVIN M. OSBORNE
23                                                       JULIE C. ERICKSON
                                                         SHOUNAK S. DHARAP
24                                                       THE ARNS LAW FIRM
25

26
27

28
                                                    13
                      FIRST AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
